Citation Nr: 9905386	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-33 404	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine.

2.  Entitlement to service connection for liver disease.

3.  Entitlement to an increased evaluation for 
musculoskeletal chest pain, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for deviated nasal 
septum, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel



INTRODUCTION

The veteran has confirmed service from December 1952 to 
October 1954, from December 1954 to December 1960, and from 
January 1961 until his retirement from military service in 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  The issues originally included 
entitlement to service connection for rhinitis.  However, by 
a rating decision dated in October 1996, the RO granted 
service connection for rhinitis based upon additional service 
medical records received in July 1996.  The RO established 
service connection for rhinitis effective April 1, 1973, and 
rated the condition as noncompensable.  In view of the 
foregoing, this issue of entitlement to service connection 
for rhinitis has been resolved and is not on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  The veteran was provided a copy of this decision 
in October 1996 and no communication from the veteran or his 
representative was received thereafter until October 1998.  
Absent a timely filed notice of disagreement regarding the 
rating assigned, the Board has no authority to proceed to a 
decision as to the propriety of the rating assigned.  
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 373-74 (1997).


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
veteran's degenerative changes of the cervical spine and his 
military service.

2.  There is no competent evidence of a nexus between the 
veteran's military service and any liver disease which may 
now be present.

3.  The musculoskeletal chest pain of undetermined etiology 
is principally manifested by pain involving the left rib 
cage; moderately severe or severe muscle injury has not been 
shown.

4.  The veteran's deviated nasal septum is productive of no 
more than moderately severe obstruction.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative changes of the cervical spine is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).

2.  The claim of entitlement to service connection for liver 
disease is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998).

3.  The requirements for a disability rating in excess of 10 
percent for service-connected chest disability have not been 
met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. § 
4.73, Diagnostic Code 5399-5321.

4. The requirements for a disability rating in excess of 10 
percent for deviation of the nasal septum have not been met. 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1) and 4.97, Diagnostic Code 6502 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Disability 
Of the Cervical Spine and Liver

The threshold question that must be resolved with regard to 
these claims is whether the veteran has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.  If he has not, his appeal fails as to the 
claims, and VA is under no duty to assist him in any further 
development of the claims.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet.  App. 78 (1990).  
Although a claim need not be conclusive to be well grounded, 
it must be accompanied by evidence.  The veteran must submit 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.  App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the 
issues presented by the claim.  Grottveit v. Brown, 5 Vet.  
App. 91, 92-93 (1993).  

The Court has also determined that a well grounded claim 
consists of (1) a medical diagnosis of a current disability, 
(2) lay or medical evidence of incurrence or aggravation of a 
disease or injury in service, and (3) medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet.  App. 498, 506 
(1995).

The Court has held that where a claim is not well grounded, 
VA may have a duty to inform the veteran of the evidence 
necessary to render the claim well grounded.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).

As noted above, service connection may be established for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110.  The 
regulations also state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection may also be granted on a presumptive basis 
for arthritis if it is manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

It is apparent that the veteran's service medical records are 
incomplete.  Attempts by the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, to secure the veteran's 
complete service medical records have been unsuccessful.  The 
Board is aware that under such circumstances, the obligation 
to explain findings and conclusions and the obligation to 
resolve all reasonable doubt in favor of the veteran is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

Factual Background.  The October 1952 induction examination 
and the October 1954 discharge examination were negative for 
abnormality of the veteran's endocrine system or cervical 
spine.  Again in December 1954, when the veteran reenlisted, 
the veteran's endocrine system and spine were clinically 
evaluated as normal.  No complaints of or findings relating 
to liver problems or cervical spine disability were noted 
during service, including on examinations in November 1960, 
April 1961, February 1964, December 1966, September 1967, 
November 1970, and November 1972.  As noted above, the 
veteran retired from military service in March 1973.

VA medical records reflect that the veteran sought treatment 
in January 1992 for substernal pain and shoulder pain.  In 
February 1992 X-rays of his cervical spine revealed minor 
osteophyte formation involving inferior endplates of C2-3-5-
6, with narrowing of C6-7 intervertebral disc space.  The 
impression was osteoporosis and minor degenerative changes in 
cervical spine.  During a February 1992 examination, the 
veteran complained of right shoulder pain with some pain in 
his left shoulder.  The examiner reviewed the x-ray findings 
and noted that no visible foramina encroachment was present.  
The examiner's assessment was probable radicular pain in the 
cervical spine, possibly degenerative.

During an April 1993 VA heart examination, the examiner noted 
that the veteran's diagnostic/clinical test results revealed 
essentially normal CBC, except for borderline high MCH and 
MCHC.  The veteran's SMA-20 was essentially normal, except 
total bilirubin was high at 2.6.  His triglycerides were high 
at 351 and his SGPT was borderline high at 38.  Otherwise, 
his SMA-20 was essentially normal.  The veteran's diagnoses 
included hepatocellular disease, etiology undetermined, 
asymptomatic.

During an April 1993 VA peripheral nerves examination, the 
examiner noted that in the left upper extremity, deep tendon 
reflexes were slightly depressed and pinprick and vibratory 
sensations were slightly depressed.  The veteran also 
underwent EMG testing.  The examiner's impression was 
cervical radiculopathy, involving the left upper extremity, 
by EMG.

The veteran also underwent VA spine examination in April 
1993.  The veteran's cervical range of motion included 
forward flexion to 45 degrees; backward extension to 25 
degrees; left and right lateral flexion to 30 degrees each; 
left rotation to 45 degrees; and right rotation to 50 
degrees.  The examiner noted minimal pain on motion in the 
cervical spine.  X-rays of the cervical spine were normal.  
The examiner's impression was left lower cervical 
radiculopathy.  The veteran's diagnoses included degenerative 
arthritis, cervical spine, not found.

In a July 1993 rating action, the RO denied entitlement to 
service connection for degenerative changes of the cervical 
spine with cervical radiculopathy and hepatocellular disease.  
The veteran filed a notice of disagreement (NOD) in October 
1993 and perfected his appeal in July 1994.

Of record are medical records reflecting treatment extending 
into May 1995 for various disabilities, as well as the 
results of VA examinations conducted in February 1997.  On a 
request for a computed axial tomography (CAT) scan dated in 
July 1994 it was noted that the veteran reported exposure to 
Agent Orange and that a brother died of liver cancer.  No 
significant findings were noted on CAT scan.  In November 
1994, the veteran underwent a liver and spleen scan for Agent 
Orange purposes.  The result was a negative study.  In March 
1995, it was noted that the veteran experienced stiffness in 
his knees, wrists, hands, and feet.  Active rheumatoid 
arthritis was diagnosed.

Analysis.  As noted above, the veteran contends that his 
liver problems and cervical spine disability are related to 
service.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease of 
disability or an event.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet.  App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise and it is not contended 
otherwise.  Therefore, his opinion that any liver disability 
or cervical spine disability is related to service is not 
competent evidence. 

The record reflects that the veteran was seen in January 1992 
for complaints of pain in his shoulders and that X-rays taken 
in February 1992 were interpreted as showing osteoporosis and 
minor degenerative changes in the cervical spine.  X-rays 
taken in April 1993 were interpreted as not showing 
degenerative arthritis of the cervical spine.  However, 
cervical radiculopathy was diagnosed in April 1993.  As noted 
above, no pertinent complaints or findings are reported in 
the available service medical records prior to the veteran's 
retirement from service in March 1973.  Arthritis of the 
cervical spine was first reported in February 1992, almost 20 
years after the veteran's release from service.  Likewise, 
the cervical radiculopathy was first shown about 20 years 
after the veteran's release from service.  Inasmuch as no 
pertinent complaints or findings were noted during service 
and the cervical spine disorder was first shown almost 20 
years after the veteran's release from service, the veteran 
must present medical evidence which tends to link the post-
service cervical spine disorder to his military service in 
order to establish a well-grounded claim.  Caluza v. Brown, 7 
Vet.  App. 498, 506 (1995).  In order for claims to be well-
grounded in matters where the determinative issues involve 
either medical causation or medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement.  Grottveit at 93; Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994).  The veteran has presented no medical 
evidence to demonstrate that his current cervical spine 
disability is attributable to service.

The veteran contends, in effect, that he has degenerative 
arthritis of the low back which has progressed and now 
involves his cervical spine.  While service connection is 
currently in effect for lumbar strain with degenerative 
changes of the lumbar and thoracic spine, rated under 
Diagnostic Code 5295, the code for lumbosacral strain, 
service connection has not been established for degenerative 
arthritis as a systemic disease.  Additionally, no medical 
evidence has been presented which relates the degenerative 
changes of the lumbar and thoracic spine to any degenerative 
changes of the cervical spine.  Finally, it is noted that the 
most recent VA examination for disability evaluation purposes 
of the cervical spine resulted in a diagnosis in April 1993 
which reflects that degenerative arthritis of the cervical 
spine was not found.

Overall, competent medical evidence of a nexus between the 
veteran's current cervical spine disability and his service 
has not been presented.  Accordingly, upon review of the 
service medical records, post-service medical records, and 
veteran's statements, the Board finds the veteran's claim for 
service connection for cervical spine disability is not well 
grounded.

Regarding the veteran's claim of entitlement to service 
connection for liver disease, the Board notes that no 
complaints or findings relating to liver problems were noted 
in service.  The first evidence of liver disease is dated in 
April 1993, 20 years after the veteran's release from 
service.  The April 1993 examiner's diagnosis was 
hepatocellular disease, etiology undetermined, asymptomatic.  
After a November 1994 liver scan, the examiner noted a normal 
study.  As noted above, in order for claims to be well-
grounded in matters where the determinative issues involve 
either medical causation or medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement.  Grottveit at 93; Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994).  Competent medical evidence of a nexus 
between any current liver disease and his service has not 
been presented.  Accordingly, upon review of the service 
medical records, post-service medical records, and veteran's 
statements, the Board finds the veteran's claim for service 
connection for liver disease is not well grounded.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).


II.  Entitlement to Increased Evaluations for 
Chest and Nasal Conditions

The Board finds that the veteran's claims for entitlement to 
increased evaluations for his service-connected chest 
disability and deviated nasal septum are well grounded.  
These findings are based upon the veteran's contentions that 
his service-connected disabilities have increased in 
severity.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In evaluating the current level of any impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records, 
38 C.F.R. §§ 4.2, 4.10, so that the rating may accurately 
reflect the elements of the disability present.  Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  To this end, the Board 
must determine whether the evidence supports the claim or is 
in equipoise, with the veteran prevailing in either event, 
or, whether the preponderance of the evidence is against the 
claim, in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. §5107(b).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The Court has also held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 


A. Entitlement to an Increased Evaluation for
Musculoskeletal Chest Pain

The RO in an April 1976 rating decision established service 
connection for musculoskeletal disorder with recurrent chest 
pain and awarded this condition a 10 percent disability 
rating under Diagnostic Code 5099-5003.  In a July 1993 
rating decision, the Diagnostic Code was changed to 5399-5321 
and the 10 percent rating was continued.

The assignment of a 10 percent rating under Diagnostic Code 
5099-5003 indicates that the RO rated the chest pain as an 
unlisted condition requiring rating by analogy to conditions 
listed in VA's Rating Schedule.  See 38 C.F.R. §§ 4.20 
(unlisted condition must be rated by analogy to listed 
disease or injury in which functions affected, anatomical 
localization, and symptomatology are all closely analogous) 
and 4.27 (when an unlisted condition is encountered, RO must 
construct a rating code using first two digits from schedular 
rating of body part or system involved, and using "99" as 
last two digits); Lendenmann v. Principi, 3 Vet. App. 345, 
349-51 (1992). 

The first four digits of the rating code assigned by the RO -
- 5099 -- indicate that the rating is for an unlisted 
condition affecting the musculoskeletal system ("50" refers 
to the portion of the schedule for rating acute, subacute or 
chronic diseases of the musculoskeletal system, and "99" 
indicates an unlisted condition).  The second four digits of 
that rating code -- 5003 -- refer to the Diagnostic Code 
provision for rating degenerative arthritis, which is the 
provision the RO used in 1976 to assign an "analogous" rating 
for the chest pain.  In the 1993 rating decision the RO 
changed the Diagnostic Code to 5399-5321.  The first 4 digits 
indicate an unlisted muscle injury and the second four digits 
refer to injury to muscles of Muscle Group XXI, muscles of 
respiration, the thoracic muscle group.

The Board notes that a physician who performed a muscles 
(orthopedic) examination of the veteran in February 1997 
diagnosed "musculoskeletal chest pain involving the left rib 
cage area secondary to intercostal neuritis."  Neuritis is 
rated as either "severe" (30% disabling), "moderate" 
(20%), or "mild" (10%) incomplete paralysis of the affected 
nerve.  38 C.F.R. § 4.123. 

Under Diagnostic Code 5321, when the musculoskeletal chest 
pain is evaluated for injuries involving Muscle Group XXI, 
muscles of respiration (thoracic muscle group), a 
noncompensable rating is assigned for slight muscle injuries; 
a 10 percent rating is assigned for moderate injuries; and a 
20 percent rating is assigned for moderately severe or severe 
injuries.

When, on the basis of the evidence of record, two or more 
provisions of VA's rating schedule are potentially applicable 
to the evaluation of a particular disability, the Board must 
provide reasons or bases for its decision to rate that 
disability under one such provision rather than another 
potentially applicable provision.  See Lendenmann, 3 Vet. 
App. at 349-50; Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board notes that rating the veteran under the 
provisions for musculoskeletal chest pain rather than under 
the provisions for neuritis  does not detrimentally affect 
the outcome of the case.  Both Diagnostic Codes evaluate the 
level of disability using the subjective criteria of  
"moderate" and "severe". 

VA regulations, set forth at 38 C.F.R. § 4.40, provide for 
consideration of functional impairment when evaluating the 
severity of a musculoskeletal disability.  

The Board notes that after the veteran initiated the current 
claim the criteria for rating muscle injuries were revised.  
See 62 Fed. Reg. 30, 235-240 (June 3, 1997).  Upon review of 
the applicable provisions of both the old and the new 
regulations, the Board finds that they are essentially 
similar in substance and that the same outcome would result 
from application of either version.

During an April 1993 VA heart examination, the examiner noted 
that chest x-rays revealed no active disease in the chest, 
clear lungs, and normal heart size and configuration.  The 
examiner's diagnoses included musculoskeletal chest pain, 
etiology undetermined.

VA outpatient treatment records from September 1988 to 
September 1995 reflect treatment for various disabilities.

The veteran was afforded a VA muscles/orthopedic examination 
in February 1997.  The examiner examined the intercostal 
muscles in the left rib cage.  He noted the absence of any 
scars, adhesions, damage to tendons, damage to bones, joints, 
or nerves, or evidence of pain in the rib cage area on either 
the left or the right side.  X-rays of the rib cage were 
normal bilaterally.  The examiner's impression was 
musculoskeletal chest pain involving the left rib cage area 
secondary to intercostal neuritis.  The examiner noted that 
the veteran reported that the chest pain occurred at times of 
rest and on minimal exertion, but that at the time of the 
examination there was no evidence of pain in the rib cage 
area, either on the right side or the left side.  Further 
examination revealed no atrophy of the intercostal muscles 
and no disuse of the ribcage or intercostal muscles 
bilaterally.

The veteran's statements describing the symptoms of his chest 
disability, such as the severity and frequency of chest pain, 
are considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App.  492 (1992).  However, this evidence 
must be viewed in conjunction with the medical evidence of 
record.  As previously set forth in order to be entitlement 
to an increased evaluation for the service-connected chest 
disability, the medical evidence must show moderately severe 
or severe injuries.

The most recent medical evidence does not support an increase 
in compensation benefits to the next higher evaluation.  The 
February 1997 VA examiner's impression was musculoskeletal 
chest pain involving the rib cage area secondary to 
intercostal neuritis.  The veteran had no chest pain at the 
time of the examination and no atrophy of the intercostal 
muscles and disuse if the ribcage or intercostal muscles 
bilaterally was present.  The Board is of the opinion that 
the veteran's chest disability is adequately contemplated by 
the current 10 percent evaluation.  In the absence of 
findings of moderately severe or severe injuries, the 
veteran's current disability picture does not equal, or more 
nearly equal, the criteria required for the next higher 
evaluation.  38 C.F.R. §  4.7.  Additionally, it is not shown 
that the chest pain, when it is present, is productive of 
more than slight or mild functional loss and thus would not 
warrant a rating in excess of 10 percent whether rated by 
analogy to muscle injury or as neuritis, even when the 
provisions of 38 C.F.R. § 4.40 are taken into consideration.  
Thus, the Board finds that the complaints and symptoms to 
which the veteran refers are essentially consistent with the 
level of contemplated by the evaluation currently assigned.


B. Entitlement to an Increased Evaluation for
Deviated Septum

The RO has assigned a 10 percent evaluation for the deviated 
nasal septum in accordance with the provisions of Diagnostic 
Code 6502.  

The criteria for evaluating respiratory system disabilities 
have also been changed during the course of the veteran's 
current claim.  Under the old criteria, prior to October 7, 
1996, deflection of the nasal septum with only slight 
symptoms warranted a noncompensable evaluation and traumatic 
deflection of the nasal septum with marked interference with 
breathing space warranted a 10 percent rating (the maximum 
rating provided for deflection of the nasal septum).  Under 
the new criteria, effective October 7, 1996, traumatic 
deviation of the nasal septum with fifty percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side warrants a 10 percent rating (the maximum rating 
provided for deviation of the nasal septum)  38 C.F.R. 
§ 4.97, Diagnostic Code 6502.

Upon review of the applicable provisions of both the old and 
the new criteria, the Board finds that they are essentially 
similar in substance and that the same outcome would result 
from application of either version, particularly inasmuch as 
both versions provide for a maximum rating of 10 percent.

During an April 1993 VA nose and throat examination, the 
veteran reported that he was nasally congested on a daily 
basis and it was difficult to breathe through his nostrils.  
The examiner noted marked nasal congestion, bilaterally, more 
so on the left, and a deviated nasal septum.  X-rays 
reflected no evidence of fracture and the nasal septum was 
minimally deviated to the right.  The examiner's impressions 
included deviated nasal septum.

VA outpatient treatment records from September 1988 to 
September 1995 reflect treatment for various disabilities 
including recurrent nasal congestion and discharge.

The veteran also underwent VA nose and sinus examination in 
February 1997.  Upon examination the examiner noted that the 
right and left nasal cavities were congested bilaterally.  
The examiner's diagnoses included deviated nasal septum with 
obstruction.  The examiner commented that the nose revealed a 
moderately severe nasal obstruction in both nostrils, more so 
on the left.

The medical evidence shows that the veteran's nasal cavities 
are congested.  The examiner concluded that the veteran's 
nose revealed a moderately severe nasal obstruction in both 
nostrils, but more so on the left.  The deviation of the 
veteran's nasal septum is presently evaluated at the maximum 
schedular rating provided for this disability.  There is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, as to warrant 
referral of the case for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).

C. Conclusion

In rendering these determinations, the Board has considered 
all pertinent aspects of 38 C.F.R. Parts 3 and 4 as required 
by the United States Court of Veterans Appeals in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The current evidence 
does not provide any basis for a higher evaluation for either 
the chest disability or the deviated nasal septum.


ORDER

Entitlement to service connection for degenerative changes of 
the cervical spine is denied.

Entitlement to service connection for liver disease is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
musculoskeletal chest pain is denied.

Entitlement to an evaluation in excess of 10 percent for 
deviated nasal septum is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

